PER CURIAM HEADING




NO. 12-03-00078-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


ROBERT ROY BUTCHER,§
	APPEAL FROM THE 
APPELLANT

V.§
	COUNTY COURT AT LAW NO. 3 OF

ESTATE OF ROBERT OLIN BUTCHER,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION

PER CURIAM

	This appeal is being dismissed because Appellant Robert Roy Butcher ("Butcher") has failed,
after notice, to pay or make arrangements to pay the trial court clerk's fee for preparing the clerk's
record.  The judgment was signed on October 17, 2002, and Butcher filed a notice of appeal on
November 7, 2002.  The clerk's record, after an extension of the filing deadline, was due on March
17, 2003.  On March 21, 2003, the clerk notified this court by letter that the reason for the delay in
filing was that Butcher failed to either pay or make arrangements to pay for the preparing of the
clerk's record.  Furthermore, the materials filed by Butcher in this court indicate that he is not
indigent.  On March 17, 2003, this court informed Butcher that, pursuant to rules of appellate
procedure 37.3(b) and 42.3(c), the appeal would be dismissed unless proof of full payment to the
clerk was provided on or before April 11, 2003.
	As of April 16, 2003, Appellant has not provided the required proof of payment.
Accordingly, this appeal is dismissed.  Tex. R. App. P. 37.3(b), 42.3(c).      
Opinion delivered April 16, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.
(PUBLISH)